MURDOCK, Justice
(concurring specially).
I do not take issue with the result reached by the Court of Civil Appeals in its opinion in this case. J.L. v. W.E., 64 So.3d 631 (Ala.Civ.App.2010). I write, however, to note that dependency is a status created by law that either is true of a child or is not. That is, either a child is dependent or it is not. A child cannot be dependent vis-a-vis one parent but not dependent as to the other parent. If the child is not dependent “as to one parent,” then the child is not dependent.1 In this case, L.L. is no longer dependent, and I concur in the denial of certiorari review.

. See Ala.Code 1975, § 12-15-102(8)a.2., defining a "dependent child” as including a child "[w]ho is without a parent, legal guardian, or legal custodian willing and able to provide for the care, support, or education of the child.”